DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant's amendment, filed on March 8 of 2022, has been entered.  Claims 22-25 have been amended.  No claim has been cancelled, or added.  Claims 1-25 are still pending in this application, with claims 1, 18 and 21 being independent.
 
Applicant’s amendment to claims 22, 24 and 25 have overcome the rejections under 35 USC  112, as detailed in sections 3-6 of the previous Office Action (mailed December 9, 2021).  Therefore, the cited rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on March 8 of 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,881,249 has been carefully reviewed and is not accepted.  

The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the corporation, or other business entity or organization, and the person who signed it has not been established as being authorized to act on behalf of the assignee.  The applicant is advised that one of boxes 1 or 2 new to be checked; in this case box 1 appears to be appropriate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 19 and 21-24 of U.S. Patent No. 10, 881,249 (KRAMER).

Regarding independent claim 1, KRAMER teaches all the limitations in Patented Claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component). 

Regarding dependent claim 2, KRAMER teaches all the limitations in Patented Claim 1 (see lines 13 and 14). Although the claims at issue are not identical, they are comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, or the visual stimulation being in response to data from the sensing component or the wireless communication component). 

Regarding dependent claim 3, KRAMER teaches all the limitations in Patented Claim 2 and Patented Claim 3. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. see Patented Claim 2: the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component, as defined in both patented claims, or the data processing component). 

Regarding dependent claim 4, KRAMER teaches all the limitations in Patented Claim 13 (see lines 2-5). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the wireless communication component including a wireless sending component). 

Regarding dependent claim 5, Patented Claim 7 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 6, KRAMER teaches all the limitations in Patented Claim 10 (lines 19-20). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component). 

Regarding dependent claim 7, Patented Claim 11 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 8, Patented Claim 8 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 9, Patented Claim 9 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 10, KRAMER teaches all the limitations in Patented Claim 14 (lines 3-5). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) 

Regarding dependent claim 11, Patented Claim 15 of KRAMER is conflicting or coextensive. 

Regarding independent claim 12, KRAMER teaches all the limitations in Patented Claim 2 (lines 19-26). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component). 

Regarding dependent claim 13, KRAMER teaches all the limitations in Patented Claim 14 and Patented Claim 16 (lines 3-5). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the wireless controller of Patented Claim 14, or the graphical display of Patented Claim 16). 

Regarding dependent claim 14, Patented Claim 18 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 15, Patented Claim 3 of KRAMER is conflicting or coextensive. 

Regarding dependent claim 17, Patented Claim 5 of KRAMER is conflicting or coextensive. 

Regarding independent claim 18, KRAMER teaches all the limitations in Patented Claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component).
 
Regarding dependent claim 19, KRAMER teaches all the limitations in Patented Claim 2 and Patented Claim 3. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. see Patented Claim 2: the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component, as defined in both patented claims, or the data processing component). 

Regarding dependent claim 20, KRAMER teaches all the limitations in Patented Claim 10 (lines 19-20). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (i.e. the mechanical structure being wider than tall, the nature of the data, or the visual stimulation being in response to data from the sensing component or the wireless communication component). 

Regarding independent method claim 21, Patented Method Claim 19 of KRAMER is conflicting or coextensive. 

Regarding independent method claim 22, Patented Method Claim 21 of KRAMER is conflicting or coextensive. 

Regarding independent method claim 23, Patented Method Claim 23 of KRAMER is conflicting or coextensive. 

Regarding independent method claim 24, Patented Method Claim 24 of KRAMER is conflicting or coextensive. 

Regarding independent method claim 25, Patented Method Claim 21 of KRAMER is conflicting or coextensive.


35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SANONER et al. (U.S. Pat. 6,864,462) in view of IACOVINO (U.S. Pat. 2003/0210141).

Regarding independent claim 1, SANONER et al. discloses an active foodware system 10 (as seen in Figure 1) including a mechanical structure 20 (as seen in Figure 1); a food surface 22 (bottom inner surface of element 22, as seen in Figure 1) supported by the mechanical structure 20, the food surface 22 having a peripheral region surrounding the food surface 22 (sidewalls of element 22, as seen in Figure 1), the food surface 22 being recessed in relation to the peripheral region (as seen in Figure 1) for receiving solid food and preventing spillage from the food surface 22 (as evidenced by Figure 1); a heating component 32 (as seen in Figure 1) for heating the food (as evidenced by Figure 1); a sensing component 62 (as seen in Figure 1) for controlling the heating component 32 for maintaining a desired temperature (see lines 14-20 of column 6); and a visual stimulating component 64 (as seen in Figure 1) for providing visual stimulation. 
SANONER et al. fails to explicitly disclose the mechanical structure including a wireless communication component for sending data.
10 (as seen in Figure 4) including a food surface 120 (bottom inner surface of element 120, as seen in Figure 4) supported by a mechanical structure 130 (as seen in Figure 4), the food surface 120 being recessed in relation to a peripheral region (sidewalls of element 120, as seen in Figure 4) for receiving food and preventing spillage from the food surface 120 (as evidenced by Figure 4); a wireless communication component 160 (as seen Figure 5) provided in the mechanical structure 130 (as evidenced by Figure 4) for wirelessly communicating selected data (see paragraph 0036); and a visual stimulating component 220 (as seen in Figure 4) for providing visual stimulation related to the selected data (see paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art wireless communication component 160 of IACOVINO with the patented active foodware system 10 of SANONER et al., according to known methods evidenced by IACOVINO, to yield the predictable result of active foodware system 10 of producing a plurality of outputs in response data received wirelessly (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding independent claim 18, SANONER et al. discloses an active foodware system 10 (as seen in Figure 1) including a mechanical structure 20 (as seen in Figure 1); a food surface 22 (bottom inner surface of element 22, as seen in Figure 1) supported by the mechanical structure 20, the food surface 22 having a peripheral region surrounding the food surface 22 (sidewalls of element 22, as seen in Figure 1), the food surface 22 being recessed in relation to the peripheral region (as seen in 22 (as evidenced by Figure 1);  and a heating component 32 (as seen in Figure 1) for heating the food (as evidenced by Figure 1). 
SANONER et al. fails to explicitly disclose the mechanical structure including a wireless communication component for sending data.
However, IACOVINO discloses an active foodware system 10 (as seen in Figure 4) including a food surface 120 (bottom inner surface of element 120, as seen in Figure 4) supported by a mechanical structure 130 (as seen in Figure 4), the food surface 120 being recessed in relation to a peripheral region (sidewalls of element 120, as seen in Figure 4) for receiving food and preventing spillage from the food surface 120 (as evidenced by Figure 4); and a wireless communication component 160 (as seen Figure 5) provided in the mechanical structure 130 (as evidenced by Figure 4) for wirelessly communicating selected data (see paragraph 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art wireless communication component 160 of IACOVINO with the patented active foodware system 10 of SANONER et al., according to known methods evidenced by IACOVINO, to yield the predictable result of active foodware system 10 of producing a plurality of outputs in response data received wirelessly (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent method claim 21, the teachings of SANONER et al. and IACOVINO individually disclose, or suggest when combined, a method employing the active foodware system 10 of SANONER et al., as previously modified by IACOVINO, 22 (see SANONER et al., lines 14-20 of column 6); the heating component 32 heating the food (see SANONER et al., lines 14-20 of column 6); the sensing component 62 providing sensed data, and controlling the heating component 32 for maintaining a desired temperature (see SANONER et al., lines 14-20 of column 6); the wireless communication component 160 communicating the data related to a desired temperature, the data from the sensing component, the digital data related to the food, or electrical power (as suggested by IACOVINO in paragraph 0036); and the visual stimulating component 64 providing the visual stimulation in response to the data from the sensing component or data from the wireless communication component (see SANONER et al., lines 14-30 of column 6). 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed March 8 or 2022, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claims 1, 18 and 21 under 35 U.S.C. 103 as being unpatentable over SANONER et al. (U.S. Pat. 6,864,462) in view 160 of IACOVINO, cited by the Examiner as the claimed wireless communication component, is not capable of sending data, but merely provided to receive simple commands. The applicant further argues that there is no motivation in IACOVINO for adding unnecessary cost by including a wireless transmitter for sending data for which the prior art structure has no purpose, as it generates no data.

In response to applicant’s arguments that SANONER et al. (U.S. Pat. 6,864,462) in view of IACOVINO (U.S. Pat. 2003/0210141) failed to disclose individually, or suggest in combination, a wireless communication component for sending data, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, it is first noted that, while the applicant appears to be arguing that the rejected claims define a wireless communication component for wirelessly sending data, the claim language does not specifically require the date sent by the wireless communication device to be transmitted wirelessly. The receiver 160 of IACOVINO was considered as broadly anticipating the claimed wireless communication component as it is a component specifically provided for wireless communication (as admitted by the applicant) and does indeed sends the received data to other components of the prior art 
It is further noted that, even if the claimed wireless communication component was interpreted as being required to wirelessly transmit data, IACOVINO would still provide teaching of such component, as, contrary to applicant’s statements, IACOVINO does teach an active foodware system 10 including a wireless transmitter 200 for wirelessly sending data 170 to the wireless receiver 160 (as seen in Figure 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875